--------------------------------------------------------------------------------

Exhibit 10.2


TWELFTH AMENDMENT TO
CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch)


THIS TWELFTH AMENDMENT TO CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made as of April 10, 2018 (“Effective Date”), by and between PCY
HOLDINGS, LLC, a Colorado limited liability company (“Seller”), and TAYLOR
MORRISON OF COLORADO, INC., a Colorado corporation (“Purchaser”). Seller and
Purchaser may be referred to collectively as the “Parties.”
 
R E C I T A L S
 
A.        Seller and Purchaser previously entered into a Contract for Purchase
and Sale of Real Estate effectively dated June 27, 2017 (as amended, the
“Contract”) for approximately 161 platted single-family detached residential
lots in the Sky Ranch master planned residential community in the County of
Arapahoe, State of Colorado.
 
B.         Purchaser and Seller now desire to amend the terms and conditions of
the Contract as set forth below.  Capitalized terms used but not otherwise
defined in this Amendment will have the same meanings given to such terms in the
Contract.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller hereby agree
as follows:
 
1.         Recitals.  The recitals set forth above are true and correct and are
incorporated herein in their entirety by this reference.
 
2.         Overex.
 
(a)          Pursuant to Section 10(e) of the Contract, the Finished Lot
Improvements required for each Lot do not include any Overex on the Property. 
Purchaser is solely responsible to perform the Overex and is granted the right
(pursuant to a license agreement to be provided by Seller) to enter the Lots for
the purposes of performing the Overex.  Purchaser has obtained Purchaser’s
Geotechnical Reports for the Property and desires to commence the Overex for the
Property.  Purchaser intends that such Overex be performed pursuant to a
contract with P.E.I. which is the same contractor that is performing the over
lot grading for the Property (“Grading Contractor”) so that the Overex and the
over lot grading for the Property can be completed in a coordinated and
efficient manner.
 

--------------------------------------------------------------------------------

(b)          Purchaser shall enter into a commercially reasonable construction
contract (“Overex Contract”) with the Grading Contractor to complete the Overex
on the Property in accordance with the Purchaser’s Geotechnical Reports.  In
order to facilitate Purchaser’s ability to enter into the Grading Contract with
the Grading Contractor, and solely as an accommodation to Purchaser, Seller
agrees subject to the terms of this Section 2 to make progress payments (each a
“Progress Payment” and collectively the “Progress Payments”) to the Grading
Contractor under the terms of the Overex Contract as the same become due and
payable for work performed under the Overex Contract through and until the first
to occur of the following: (i) the Takedown 1 Closing Date, (ii) the termination
of the Contract, or (iii) the total amount paid by Seller as Progress Payments
equals $136,723.00 (the “Payment Cap”).  After the Payment Cap has been met or
after the occurrence of the Takedown 1 Closing Date or termination of the
Contract, whichever first occurs, except as provided in Section 2(c) below,
Purchaser shall be solely responsible for making all Progress Payments to the
Grading Contractor that become due and payable on or after such date and Seller
shall be relieved of any obligation hereunder to make any further payments for
the benefit of Purchaser under the Overex Contract.


(c)          At the First Closing, and in addition to that portion of the
Purchase Price payable by Purchaser at the First Closing, Purchaser shall as a
Seller condition to Closing reimburse Seller in Good Funds for all Progress
Payments and any other payments made by Seller pursuant to the Overex Contract,
plus simple interest at 6% per annum on each payment from the date paid by
Seller until the earlier of: (i) the date that is four (4) months after the date
of Seller’s first Progress Payment, and (ii) the Takedown 1 Closing Date (the
“Overex Payment”).  Further, should Purchaser fail to close the First Closing or
should the Contract terminate for any reason before the occurrence of the First
Closing other than due to a Seller default under the Contract, the Overex
Payment shall be immediately due and payable to Seller in Good Funds.  Seller
shall be entitled to all remedies available at law or in equity to enforce
Purchaser’s Overex Payment obligation.  Should Purchaser fail to close the First
Closing or the Contract terminate due to a Seller default under the Contract
before the occurrence of the First Closing, then Purchaser shall not be
obligated to pay the Overex Payment and Seller shall reimburse Purchaser for any
amounts that Purchaser owes to the Grading Contractor, pursuant to the Overex
Contract, for work performed prior to termination that was not previously paid
by Seller pursuant to Section 2(c) hereto (which shall be in addition to any
amounts to which Purchaser is entitled under Section 27(b) of the Contract). 
Purchaser shall be entitled to all remedies available at law or in equity to
enforce Seller’s reimbursement obligation.


(d)          Seller shall not be a party to the Overex Contract and in no event
shall Seller have any liability under the Overex Contract.  The Overex Contract
will be substantially in the form of Exhibit A attached to this Amendment and
incorporated herein by this reference and, prior to the First Closing or
termination of the Contract, Purchaser shall not agree to any material
modifications thereof, or terminate, assign or pledge the Overex Contract
without Seller’s prior discretionary approval.


3.         Effect.  Except as provided below, nothing in this Amendment nor
arising out of Seller’s agreement hereunder to make Progress Payments modifies,
amends or terminates (i) any release, waiver or indemnity made or agreed to by
Purchaser under the Contract for the benefit of Seller, or (ii) any
representation, warranty or disclaimer made by Seller under the Contract and
Seller’s agreement to make the Progress Payments shall in no event confer any
liability upon Seller with respect to the Overex.  If Purchaser fails to close
the First Closing or if the Contract is terminated for any reason prior to the
First Closing, then (a) Seller shall have and may retain the benefit of any
Overex work performed on the Property pursuant to the Overex Contract without
any further obligations to Purchaser, and (b) Purchaser shall have the right to
terminate the Overex Contract.  If the Contract is terminated for any reason
other than due to a Purchaser default prior to the First Closing, then
Purchaser’s indemnity and other obligations under Section 10(e) of the Contract
shall automatically terminate and be of no further force and effect.
 

--------------------------------------------------------------------------------

4.         Construction.  Each of the parties acknowledges that they, and their
respective counsel, substantially participated in the negotiation, drafting and
editing of this Amendment. Accordingly, the Parties agree that the provisions of
this Amendment shall not be construed or interpreted for or against any Party
hereto based on authorship.
 
5.         Authority.  Each Party represents and warrants that is has the power
and authority to execute this Amendment and that there are no third party
approvals required to execute this amendment or to comply with the terms or
provisions contained herein.
 
6.         Headings.  The Section headings used herein shall have absolutely no
legal significance and are used solely for convenience of reference.
 
7.         Ratified and Confirmed.  The Contract, except as modified by this
Amendment, is hereby ratified and confirmed and shall remain in full force and
effect in accordance with its original terms and provisions. In the case of any
conflict between the terms of this Amendment and the provisions of the Contract,
the provisions of this Amendment shall control.
 
8.         Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed to be an original, and both of which together shall be
deemed to constitute one and the same instrument.  Each of the Parties shall be
entitled to rely upon a counterpart of this Amendment executed by the other
Party and sent via facsimile or e-mail transmission.


 [SIGNATURE PAGE FOLLOW]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.
 

 
SELLER:
     
PCY HOLDINGS, LLC, a Colorado limited
liability company
     
 
By:
PURE CYCLE CORPORATION, its Sole Member
         
By:
/s/ Mark Harding    
Name:
Mark Harding    
Title:
President




 
PURCHASER:
     
TAYLOR MORRISON OF COLORADO, INC.,
 
a Colorado corporation
     
By:
/s/ Phillip R Cross  
Name:
Phillip R Cross  
Title:
Vice President

 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF OVEREX CONTRACT


Exhibit A consists of a form of agreement between Taylor Morrison of Colorado,
Inc. (“Taylor Morrison”) and Premier Earthworks and Infrastructure, Inc. for
over-excavation of lots and a license between PCY Holdings, LLC (“PCY Holdings”)
and Taylor Morrison pursuant to which PCY Holdings granted Taylor Morrison and
its contractors access to certain property for over-excavation purposes.
 

--------------------------------------------------------------------------------